Citation Nr: 1520943	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left hand and thumb laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

1.  A left hand laceration was not noted at service entrance.

2.  When examined at service separation, a laceration of the left hand was identified as one of the Veteran's "defects and diagnoses."

3.  A left hand/thumb scar was observed by the undersigned at the Veteran's Board hearing.    


CONCLUSION OF LAW

The criteria for service connection for the residuals of a left hand and thumb laceration have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

At the March 2011 VA examination and the May 2014 Board hearing, the Veteran contended that he injured his left hand during service in 1971 when he ran through a glass door pursuing an assailant who had attacked him.  The Veteran's June 1971 entrance examination does not note a laceration or scar on his left hand.  His January 1978 separation examination noted a laceration of the left hand, which was indicated in the "summary of defects and diagnoses" of the examination report.   

At the March 2011 VA examination, the Veteran reported an injury to the left thumb.  At the May 2014 Board hearing, the undersigned observed the Veteran's scar on the left hand extending to the base of the thumb.

Given the Veteran's credible lay statements concerning the laceration to his left hand in service and the Veteran's current scar on his left hand and thumb, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left hand and thumb scar is related to service.  Accordingly, the criteria to establish service connection for residuals of a left hand and thumb laceration have been met.


ORDER

Service connection for residuals of a left hand and thumb laceration is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


